Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2444

                              UNITED STATES,

                                 Appellee,

                                      v.

                     PERRY A. SANTIAGO-SALAZAR,

                         Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay Garcia-Gregory, U.S. District Judge]


                                   Before

                         Boudin, Chief Judge,
                    Stahl, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



          Mariángela Tirado-Vales on brief for appellant.
          Mariana E. Bauzá-Almonte, Assistant United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney, and
H.S. Garcia, United States Attorney, on brief for appellee.



                              August 1, 2006
          Per Curiam.   Perry Santiago-Salazar pleaded guilty to

possessing cocaine with intent to distribute after law enforcement

officials seized a cocaine-filled suitcase that he had placed

aboard an airline flight from Puerto Rico to New York.       At his

sentencing hearing in the District Court for the District of Puerto

Rico, Santiago-Salazar requested a downward adjustment in his

federal Sentencing Guidelines offense level, arguing that he had

played only a minor role in the offense.    See USSG § 3B1.2.    The

court denied the adjustment and, after making other applicable

adjustments, sentenced the defendant to 87 months in prison.

          On appeal, Santiago-Salazar contends that the district

court erred in declining to grant him the downward adjustment.    We

review a district court's role-in-the-offense determination for

clear error.   See United States v. Ortiz-Santiago, 211 F.3d 146,

148-49 (1st Cir. 2000) (citing United States v. Ocasio, 914 F.2d

330, 333 (1st Cir. 1990)).   The determination whether a defendant

has played only a "minor" or "minimal" role in the offense, USSG §

3B1.2, is "notoriously fact-sensitive."    Id. at 148.   A defendant

seeking a minor-role adjustment bears the burden of showing that he

is (1) less culpable than most other people involved in the

particular offense for which he was convicted and (2) less culpable

than most other perpetrators of comparable crimes.       See United

States v. Mateo-Espejo, 426 F.3d 508, 512 (1st Cir. 2005).       The

defendant here has made no such showing.      To the contrary, the


                                -2-
facts indicate that Santiago-Salazar was in charge of the illicit

transaction, since he not only orchestrated the shipment of the

suitcase but had follow-up conversations and meetings with a

confidential source to determine the status of the suitcase and

obtain a receipt for the drugs.      The district court cited these

follow-up activities as cause to deny the minor-role adjustment.

We see no clear error in this logical determination.    In fact, we

have affirmed denials of minor-role adjustments to defendants who

were simply couriers of contraband and did not engage in follow-up

activities like the defendant in this case.   See Mateo-Espejo, 426

F.3d at 512-13 (collecting cases).

          Affirmed.




                               -3-